          Case 1:20-cv-01106-LGS Document 137 Filed 08/17/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 KEWAZINGA CORP.,                                             :
                                              Plaintiff,      :   20 Civ. 1106 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 GOOGLE LLC,                                                  :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on September 2, 2020, the parties filed a joint motion to seal certain portions

of the papers associated with the parties’ cross motions for summary judgment (Dkt. No. 106)

and Google filed a supplemental letter in support of the motion (Dkt. No. 107) (together, the

“Joint Motion to Seal”).

        WHEREAS, the parties temporarily filed under seal the following documents: Dkt. Nos.

76-79, 81-83, 85-86, 93, 95, 97-98 and 104.

        WHEREAS, the Joint Motion to Seal does not address Dkt. Nos. 79 and 85. It is hereby

        ORDERED that the Joint Motion to Seal is GRANTED. The unredacted papers filed

under seal at Dkt. Nos. 76-78, 81-83, 86, 93, 95, 97-98 and 104 shall remain sealed. Although

“[t]he common law right of public access to judicial documents is firmly rooted in our nation’s

history,” this right is not absolute, and courts “must balance competing considerations against” the

presumption of access. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir.

2006) (internal quotation marks omitted); see also Nixon v. Warner Commc’ns., Inc., 435 U.S.

589, 599 (1978) (“[T]he decision as to access is one best left to the sound discretion of the trial

court, a discretion to be exercised in light of the relevant facts and circumstances of the particular

case.”). Filing the above-referenced documents under seal or in redacted form is necessary to

prevent the unauthorized dissemination of the parties’ confidential business information and legal
         Case 1:20-cv-01106-LGS Document 137 Filed 08/17/21 Page 2 of 2


strategies and third-party confidential business information and personal information. It is further

       ORDERED that the temporary seal on Dkt. Nos. 79 and 85 is lifted.

       The Clerk of Court is respectfully directed to close the motion at Docket No. 106 and

unseal Dkt. Nos. 79 and 85.

Dated: August 16, 2021
       New York, New York




                                                 2
